Citation Nr: 0126481	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout and/or 
arthritis of the left upper extremity and both lower 
extremities, claimed as secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus at L5, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to both of the veteran's 
claims.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  In 
his substantive appeal form of August 2001, the veteran 
stated that he was never given a through and proper 
examination.  The Board's review of the claims file confirms 
that the veteran has not been afforded a disability 
evaluation examination in connection with his current claim.  
The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).

Regarding the veteran's service connection claim, he 
contends, in essence, that his inservice back injury has 
resulted in arthritis and gout which affect other parts of 
his body such as his left arm and both legs.  Service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The evidence which is of record includes treatment 
records pertaining to arthritis and gout; however, there is 
no medical opinion as to whether these disorders were caused 
or aggravated by his service-connected herniated nucleus 
pulposus.  A VA examination would allow an opportunity to 
obtain such an opinion.

Regarding the claim for an increased rating, the Board notes 
that the assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
veteran's service-connected herniated nucleus pulposus is 
currently rated under Diagnostic Code 5293, and has been 
assigned the highest rating available under that code.  

The Board observes that the evidence is not sufficient to 
judge whether the veteran's lower back condition is 
sufficiently severe as to allow for an increased evaluation 
under any alternative diagnostic codes such as Diagnostic 
Codes 5289, 5292 and 8520.  It is permissible to rate a back 
disorder under one or more separate diagnostic codes that 
together provide for the manifestations of the disability, 
including pain, loss of motion, and neurological findings, 
although such a rating or ratings would be instead of, rather 
than in addition to, a disability rating under Diagnostic 
Code 5293.  In regard to range of motion, Diagnostic Code 
5292 provides a maximum 40 percent evaluation for severe loss 
of lumbar spine motion.  If there is complete loss of motion, 
Diagnostic Code 5289 provides that a 40 percent rating is 
warranted if there is favorable ankylosis of the spine, and a 
50 percent rating is warranted if there is unfavorable 
ankylosis of the spine.  

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  

The Board finds that in lieu of Diagnostic Code 5293, an 
increased rating should be considered under a combination of 
alternative diagnostic codes that encompasses the components 
of the veteran's back disability with separate evaluations 
based on functional impairment due to loss of motion 
(Diagnostic Code 5292) and functional impairment of the lower 
extremity as the result of neurological pathology (Diagnostic 
Code 8520).  However, a VA examination is necessary to allow 
consideration of such a rating.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA neurological/orthopedic 
examination to determine the nature and 
severity of any current disorder of the 
back.  All indicated tests and studies 
should be performed.  The claims file 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examination findings 
should include the ranges of motion of 
the veteran's spine.  The examiner should 
comment on whether there is any 
ankylosis, and if so, whether it is 
favorable or unfavorable.  The 
examination report should also include 
findings as to whether there is any 
paralysis or other impairment of the 
sciatic nerves, and if so, the severity 
of such.  Finally, the examiner should 
offer an opinion as to whether any gout 
or arthritis which is found in the left 
arm, lower extremities or any other area, 
was caused or aggravated by the service-
connected herniated nucleus pulposus.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  With 
respect to the claim for an increased 
rating for the herniated nucleus 
pulposus, the RO should consider whether 
a higher rating may be assigned under an 
alternative diagnostic code or a 
combination of alternative diagnostic 
codes, as discussed above.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




